Citation Nr: 0908580	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to the receipt of VA monetary benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant served on active duty from March 1960 to May 
1962.

By rating decision dated May 2004, the Regional Office (RO) 
concluded that the appellant was not insane at the time he 
committed the acts that led to his discharge from service.  
In essence the RO determined that the character of the 
appellant's discharge was a bar to his receipt of VA monetary 
benefits.  He filed a timely appeal to the Board of Veterans' 
Appeals (Board).

On his substantive appeal submitted in March 2005, the 
appellant indicated that he wanted to testify at a hearing 
before a Veterans Law Judge.  The appellant reported for the 
hearing in December 2005.  The representative prepared a 
Statement in Support of Claim and wrote that the appellant 
apparently became very upset that it was not a military 
judge, and stalked out.  Accordingly, the Board concludes 
that the appellant has withdrawn his request for a hearing.


FINDINGS OF FACT

1.  The appellant entered active duty in March 1960 and was 
discharged in May 1962 under conditions other than honorable.  
He had 157 lost days.

2.  The appellant was AWOL on at least two occasions.

3.  Psychiatric evaluation during service showed that the 
appellant had an emotional instability prescribed, but that 
he knew right from wrong and could adhere to the right.

4.  There is no competent medical evidence establishing that 
the appellant was insane at the time of the acts that 
resulted in his discharge.


CONCLUSION OF LAW

The appellant's discharge from service under other than 
honorable conditions was under dishonorable conditions for VA 
purposes, thus constituting a bar to the payment of VA 
monetary benefits. 38 U.S.C.A. §§ 101(2), (18), 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify an 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the appellant was notified by letter dated 
September 2003 that the VA had to make a determination 
concerning the character of his discharge.  He was informed 
that he could explain about the events that led to his 
discharge, submit evidence that supported his story, 
including statements from people who knew about the events 
that led to his discharge, and say why he thought his service 
was honorable.  A November 2004 letter advised the appellant 
that the VA had determined that he was sane at the time of 
the commission of the acts that resulted in his other than 
honorable discharge from service.  He was also furnished the 
pertinent regulations governing his claim.  The Board finds 
that these letters were sufficient to notify the appellant 
that he could submit evidence in his possession and was 
sufficient to notify the appellant of the criteria applicable 
to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
records, and post service medical records, including Social 
Security Administration records.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence.  The appellant 
has been an active participant in the claims process by 
submitting medical.  Thus, the appellant has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The appellant is seeking to be declared eligible for VA 
benefits.  When a person is seeking VA benefits, it first 
must be shown that the service member, upon whose service 
such benefits are predicated, has attained the status of 
veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The 
term veteran means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2).  A discharge issued under honorable 
conditions is binding on VA.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  Acceptance of 
an undesirable discharge to escape trial by general court-
martial is considered to have been issued under dishonorable 
conditions and is a bar to VA compensation benefits (but not 
to benefits under Chapter 17 of Title 38).  38 U.S.C.A. § 
5303; 38 C.F.R. § 3.12.  A discharge or release because of 
willful and persistent misconduct will be considered to have 
been issued under dishonorable conditions.  Willful and 
persistent misconduct includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a), definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(b) 
provides when a rating agency is concerned with determining 
whether an appellant was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation (38 U.S.C. § 5303(b)), it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.  See also VAOPGCPREC 20-97 (holding that the term 
"constitutionally psychopathetic" was synonymous with 
psychopathetic personality (antisocial personality disorder). 
Consulting various well-accepted legal authority, General 
Counsel also noted that the term insanity was more or less 
synonymous with "psychosis."  See Zang v. Brown, 8 Vet. App. 
246, 254 (1995) (finding that insanity must be due to a 
"disease" or that that a claimant "did not know or understand 
the nature or consequences of his act or that what he was 
doing was wrong").

The record discloses that the appellant was convicted by a 
special court-martial in November 1961.  He was noted to have 
been AWOL from October 6, 1961, to November 3, 1961.  He was 
reduced in rank and was confined to hard labor for two months 
(suspended).  He was again convicted of AWOL (from January 
11, 1962, to February 2, 1962), and was to be confined at 
hard labor for five months.  

A February 1962 report from the mental hygiene consultation 
service notes that the appellant reported having difficult 
making friends, and that he was confused about the future 
course of his life.  He claimed a good adjustment to service, 
until a few months earlier.  He stated that he no longer 
cared for service.  He believed that he would go AWOL again 
if he felt inclined to do so. The diagnosis was emotional 
instability reaction, chronic, manifested by excitability, 
ineffectiveness, poor judgment when confronted with minor 
stress, and poorly controlled hostility and anxiety.  It was 
determined that there were no disqualifying mental defects 
sufficient to warrant separation through medical channels.  
It was further indicated that the appellant was and is 
mentally responsible, both to distinguish right from wrong, 
and to adhere to the right, and that he had the mental 
capacity to understand and participate in proceedings, and to 
understand the nature and seriousness of any charges against 
him and to conduct or to cooperate in his own defense, should 
he be tried.  

In March 1962, it was indicated that the appellant had been 
AWOL three times in an eight-month period, and that he 
appeared unwilling to adjust to the regulations which the 
military service required.  

Although it was initially recommended that the appellant be 
given a general discharge, the claim was reviewed in April 
1962.  It was determined that he had been repeatedly 
counseled to no avail; that he overtly and repeatedly 
demonstrated unsuitable personality and character and 
behavior disorders; that his attitude towards himself, his 
unit and the Army was completely negative and indifferent; 
that he had demonstrated complete inability to expend any 
constructive efforts as a soldier; and that although he could 
distinguish right from wrong, psychiatric evaluation 
indicated that he could not be rehabilitated to the extent 
that he could become a satisfactory soldier.  

The discharge certificate reflects that the appellant's 
discharge was characterized as under other than honorable 
conditions.  It was indicated that he had 157 lost days.

The appellant was involuntarily committed to Broughton State 
Hospital in November 1962.  The commitment proceeding 
indicates that he was mentally disordered.  Attempts to 
obtain records from the hospitalization were unsuccessful, 
and the facility responded to a request for information from 
the VA, indicating that no records prior to 1981 were 
available.  

The appellant's abovementioned actions cannot reasonably be 
described as either isolated or infrequent.  As such, it is 
found that the appellant does not fall within the exception 
for a "discharge because of a minor offense" as provided by 
38 C.F.R. § 3.12(d)(4).  In regard to the minor-offense 
exception noted above, the Court in Stringham v. Brown, 8 
Vet. App. 445, 448 (1995), determined that "offenses that 
would interfere with [the] appellant's military duties, 
indeed preclude their performance...could not constitute a 
minor offense."  As such, the Board finds in this case that 
the appellant's misconduct is the type of offense that would 
interfere with his military duties, and indeed preclude his 
performance.  It was specifically noted in the service 
records that the appellant was not capable of rehabilitation.  
Therefore, his offenses cannot be considered to be minor 
offenses.  Id.; see also Cropper v. Brown, 6 Vet. App. 450, 
452-453 (1994).  Consequently, his discharge must be 
considered as having been under dishonorable conditions.

However, as noted previously, if it is established that, at 
the time of the commission of an offense leading to a 
person's court-martial, discharge, or resignation, that 
person was insane, such person shall not be precluded from 
benefits under laws administered based on the period of 
service from which such person was separated.  See 38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  In the instant 
case, there is no evidence to show that he was insane at the 
time of his offenses.  The Mental Hygiene Consultation 
Service Report in February 1962 revealed an emotional 
instability reaction.  The findings on the report are 
summarized above.  Evidence of subsequently diagnosed 
psychiatric disorders does not establish that he was insane 
at the time he committed the acts in service.  In sum, there 
is no competent medical evidence demonstrating that the 
appellant was insane at the time the acts that resulted in 
his discharge were committed.  

For the reasons stated above, the Board finds that the 
appellant's discharge under other than honorable conditions 
is a bar to VA monetary benefits.  The weight of the evidence 
is against the claim; thus, the appellant has failed to 
establish, by a preponderance of the evidence, that he is a 
"veteran" (with a qualifying discharge), and the reasonable 
doubt doctrine is not for application.  See Holmes v. Brown, 
10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 
Vet. App. 21 (1991) (holding that, before applying for 
benefits, person must demonstrate by preponderance of 
evidence qualifying service and character of discharge)). 
Accordingly, the appellant has no legal entitlement to VA 
monetary benefits based on disease or injury incurred during 
his service from March 1960 to May 1962, and his claim must 
be denied.


ORDER

Since the character of the appellant's discharge constitutes 
a bar to the receipt of VA monetary benefits, the appeal is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


